Determination unanimously annulled, without costs, and the State Liquor Authority is directed to reinstate restaurant liquor license of the petitioner. There is an explicit finding by the Liquor Authority that “the licensee’s officer *573did not actually know of the occurrence of the solicitation for prostitution”, and, further, that “ he did not know of or suffer or permit prostitution ”, Therefore, the only finding remaining on which the action taken by the Authority could be based is the one that the licensee or the employee involved “was aware that a man and woman previously unknown to each other were being allowed to meet in the licensed premises.” Assuming that there were facts to support such finding it is not a sufficient basis for a conclusion that the licensee thereby suffered the premises to become disorderly. In any event, there is no evidence upon which a finding can be made that the licensee or its employee was aware that the persons involved were previously unknown to each other. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.